Case 1:12-cv-05633-NGG-ST Document 171 Filed 06/22/20 Page 1 of 9 PageID #: 7451




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       GOVERNMENT EMPLOYEES INSURANCE
       COMPANY,                                             MEMORANDUM & ORDER
                                  Plaintiff,                 12-cv-5633 (NGG) (ST)
                     -against-
       DIANE SACO and FRANK A. SALANDRA, as the
       Administrator for the Estate of Suzanne
       Kusulas,
                                 Defendants.
       FRANK A. SALANDRA, as the Administrator for
       the Estate of Suzanne Kusulas, as assignee of           15-cv-634 (NGG) (ST)
       the rights of DIANE SACO,
                                  Plaintiff,
                     -against-
       GOVERNMENT EMPLOYEES INSURANCE
       COMPANY, ALAN SIEGEL WAX, PAUL
       FEINMAN and HELEN INDJEYIANNIS,
                                  Defendants.


             NICHOLAS G. GARAUFIS, United States District Judge.
             This consolidated action concerns a long-running dispute be-
             tween the Government Employees Insurance Company
             (“GEICO”) and Frank A. Salandra—in his capacity as administra-
             tor of the estate of Suzanne Kusulas (the “Estate”)—stemming
             from a February 23, 2006 car accident between Kusulas and
             GEICO-insured driver Diane Saco. Noticing a disagreement in the
             parties Joint Pre-Trial Order (“JPTO”) as to whether this case is
             to be tried by a jury, the court ordered the parties to submit brief-
             ing on that question. (Nov. 15, 2018 Order.) Now before the
             court are the parties’ cross-motions on this issue. (See GEICO
             Mot. to Strike Demand for Jury Trial (“GEICO Mot.”) (Dkt.




                                               1
Case 1:12-cv-05633-NGG-ST Document 171 Filed 06/22/20 Page 2 of 9 PageID #: 7452




             153)1; Mem. in Supp. of GEICO Mot. (“Mem.”) (Dkt. 154); Estate
             Opp. to GEICO Mot. & Cross Mot. to File Jury Demand (“Estate
             Mot.”) (Dkt. 166); Mem. in Opp. to GEICO Mot. and in Supp. of
             Cross Mot. (“Opp.”) (Dkt. 166); GEICO Reply (Dkt. 169).) For
             the following reasons, GEICO’s motion is DENIED and the Es-
             tate’s cross-motion to file a jury demand is GRANTED.

                  BACKGROUND

             The court assumes familiarity of the facts in this case which have
             been discussed in further detail in the court’s prior opinions. (See
             Mar. 30, 2017, Mem. & Order at 2-4 (“2017 M&O”) (Dkt. 133);
             Dec. 10, 2018, Mem. & Order at 3-4 (“2018 M&O”) (Dkt. 157).)
             The following supplements the facts of the case as necessary to
             decide GEICO’s motion and the Estate’s cross-motion currently
             before the court.
             In 2007, Kusulas instituted an action against Saco in Kings
             County Supreme Court (the “Underlying Action”). In 2010, the
             state court granted Kusulas’s motion for summary judgment as
             to liability, holding that Saco was fully liable for Kusulas’s injuries
             resulting from the automobile accident; after a damages trial, a
             jury awarded Kusulas $3,369,066.75 in compensatory damages.
             Saco, who held insurance policies issued by GEICO, demanded
             that GEICO pay the full award. GEICO then sought a declaratory
             judgment from this court (the “Declaratory Judgment Action”)
             that (1) GEICO was not required to make any payments in excess
             of the limits on the GEICO policies (the “Policies”) held by Saco;
             (2) the Policies do not require payment for Saco’s personal attor-
             neys’ fees, and (3) GEICO is not subject to any claim for bad faith
             in relation to its obligation to Saco. (See Comp. (Dkt. 1).) In her
             Answer, Kusulas—to whom Saco assigned her rights against
             GEICO—included two counterclaims: that (1) GEICO breached

             1
               Unless otherwise noted, citations to the docket refer to the earlier-filed of
             the consolidated actions, No. 12-cv-5633.




                                                   2
Case 1:12-cv-05633-NGG-ST Document 171 Filed 06/22/20 Page 3 of 9 PageID #: 7453




             its contract in failing to tender to Saco the full policy limits plus
             prejudgment interest on that amount; and (2) GEICO acted in
             bad faith towards Saco in its failure to settle the Underlying Ac-
             tion. (See Kusulas Answer (Dkt. 51) at 11.) Kusulas’s Answer also
             included a jury demand. (Id.)
             On November 19, 2014, Kusulas withdrew her bad faith claim
             (Nov. 19, 2014 Min. Entry), which she subsequently brought as
             a separate action in New York state court (the “Bad Faith Ac-
             tion”). That action was subsequently removed to this court (see
             Not. of Removal (Dkt. 1), No. 15-cv-634, ¶¶ 3-4), and consoli-
             dated with the Declaratory Judgment Action (Aug. 4, 2015 Order
             (Dkt. 99)). At no point did Kusulas make a jury demand in the
             Bad Faith Action. In 2017, following cross-motions for summary
             judgment, this court concluded that GEICO was entitled to sum-
             mary judgment on Kusulas’s breach of contract counterclaim as
             to its liability for prejudgment interest in excess of the policy lim-
             its, but denied GEICO’s motion for summary judgment as to
             whether it discharged its duty of good faith. (See 2017 M&O at
             21.)
             The parties submitted a JPTO in preparation for trial which
             evinced a disagreement as to whether this case will be tried to a
             jury. (See JPTO (Dkt. 152). at 7-8.) The court ordered the parties
             to brief the issue, and those cross-motions are now before the
             court.

                 DISCUSSION

             GEICO argues that the Bad Faith Action should not be tried to a
             jury for two reasons. First, GEICO argues that the Estate has
             never served a demand for a jury trial in the Bad Faith Action and
             the time to do so under New York law has since passed. GEICO
             further argues that the Estate would not prevail in obtaining
             leave to file a late jury demand under New York law. (See Mem.
             at 3-7.) Second, GEICO argues that the jury demand asserted in




                                               3
Case 1:12-cv-05633-NGG-ST Document 171 Filed 06/22/20 Page 4 of 9 PageID #: 7454




             Kusulas’s Answer is no longer valid because (1) Kusulas with-
             drew her bad faith counterclaim and (2) this court granted
             summary judgment in favor of GEICO on Kusulas’s breach of con-
             tract counterclaim. And, regardless, GEICO asserts that the
             allegations in the Declaratory Judgment Action and the Bad Faith
             Action differ in significant degree such that the Estate was re-
             quired to file a separate jury demand in the Bad Faith Action. (Id.
             at 8-9.)
             The court finds that the Estate should be granted leave to file a
             late jury demand in the Bad Faith Action. As such, the court need
             not—and does not—address GEICO’s argument about the status
             of the Declaratory Judgment Action jury demand.
                 A. Relevant Law
             Federal Rule of Civil Procedure 81 governs jury demands in re-
             moval actions. Rule 81 provides that in cases where the plaintiff
             requested a jury before the removal and in compliance with state
             law, the right to a jury trial is preserved without an additional
             request in federal court. Fed. R. Civ. P. 81(c)(3)(A). In cases
             where the state law does not require the parties to expressly re-
             quest a jury trial, the right to a jury trial is preserved unless the
             federal court orders that the parties make an affirmative request.
             Id. Lastly, in cases where all responsive pleadings were served
             before the removal and neither party filed a jury demand as re-
             quired by state law, a party may nonetheless preserve her right
             to a jury trial by making the demand within fourteen days after
             she files (or is served with) the removal petition. Fed. R. Civ. P.
             81(c)(3)(B). None of those provisions, however, applies to the
             Bad Faith Action: the Estate did not request a jury trial in state
             court and New York requires a party to expressly make such a
             request. See N.Y. C.P.L.R. § 4102(a). In addition, GEICO an-
             swered the complaint in the Bad Faith Action after removal,
             making Rule 81(c)(3)(B) inapplicable.




                                              4
Case 1:12-cv-05633-NGG-ST Document 171 Filed 06/22/20 Page 5 of 9 PageID #: 7455




             When, as here, a removed case does not fall under Rule 81,
             courts look to Rules 38 and 39, which govern jury demands in
             federal courts. Under Rule 38(b), a party seeking a jury trial must
             serve its demand within fourteen days after service of the last
             pleading. Fed. R. Civ. P. 38(b). If the party fails to make a timely
             jury request, Rule 38(d) states that the party has waived its right
             to a jury trial. Fed. R. Civ. P. 38(d). Rule 39, however, governs
             untimely requests for a jury. Rule 39(b) provides that “notwith-
             standing the failure of a party to demand a jury in an action in
             which such a demand might have been made of right, the court
             in its discretion upon motion may order a trial by a jury of any or
             all issues.” Fed. R. Civ. P. 39(b). Addressing cases removed from
             New York state court, the Second Circuit in Cascone v. Ortho
             Pharm. Corp., 702 F.2d 389 (2d Cir. 1983), explained that while
             a court “may not overlook lack of compliance with the federal
             procedural rules in removed cases, there is nonetheless some
             ‘play in the joints’ for accommodating a removed party who may
             not be as at ease in the new surroundings imposed upon him.”
             Id. at 392.2 Cascone relied on the Second Circuit’s decision in Hig-
             gins v. Boeing Co., 526 F.2d 1004 (2d Cir. 1975), explaining that
             “Higgins . . . weighed a number of factors,” when analyzing
             whether a court should grant a late application for a jury demand
             in cases removed from New York courts. Id. The court further
             explained that courts should approach each such untimely jury
             demand with “an open mind and an eye to the factual situation
             in that particular case, rather than with a fixed policy against
             granting the application or even a preconceieved notion that ap-
             plications of this kind are usually to be denied.” Id.
             In light of Higgins and Cascone, district courts in New York have
             looked to several factors when deciding if late jury demands in
             removal cases should be granted. These factors include: whether

             2
              When quoting cases, unless otherwise noted, all citations and quotation
             marks are omitted and all alterations are adopted.




                                                5
Case 1:12-cv-05633-NGG-ST Document 171 Filed 06/22/20 Page 6 of 9 PageID #: 7456




             the case is one that is traditionally tried by a jury; whether the
             parties assumed that the matter would not be tried by a judge;
             whether granting a jury trial would prejudice the rights of the
             adverse party; and the customary state practice, i.e. whether state
             law would have allowed a jury trial demand late in the proceed-
             ings and whether state law grants judges discretion to allow such
             late demands. See Rupolo v. Oshkosh Truck Corp., 749 F. Supp. 2d
             31, 47 (E.D.N.Y. 2010) (collecting cases).
                 B. Application
             Applying those factors here, the court finds that the Estate should
             be granted leave to file a late jury demand.
             First, bad faith claims are traditionally tried by a jury. See N.Y.
             C.P.L.R. § 4101(1); see also David D. Siegel, N.Y. Practice § 377
             (4th ed.) (explaining that N.Y. C.P.L.R. 4101 requires a jury for
             “actions evolved through the common law courts, as opposed to
             those developed in equity.”); N.Y. Pattern Jury Instruction 4:67
             (listing factors for jury to consider in bad faith settlement or fail-
             ure to settle claims).
             Second, the parties aver different expectations about whether the
             Bad Faith Action was to be tried by a judge or jury (see generally
             JPTO); as such, this factor is neutral. See Rupolo, 749 F. Supp. 2d
             at 48 (finding party-expectation factor neutral where parties did
             not share a common assumption about whether case would be
             tried to a jury).
             Third, GEICO has failed to demonstrate how it would be preju-
             diced by the Estate’s late demand. “[P]rejudice to the adverse
             party is the most important or significant” factor. Rupolo, 749 F.
             Supp. 2d at 47. The relevant “inquiry is not whether [GEICO]
             will be prejudiced by a jury trial, but whether [GEICO] will suffer
             prejudice as a result of the late demand for a jury trial.” Janetos v.
             Home Depot U.S.A., Inc., No. 09-cv-1025 (AKT), 2012 WL




                                               6
Case 1:12-cv-05633-NGG-ST Document 171 Filed 06/22/20 Page 7 of 9 PageID #: 7457




             4364510, at *4 (E.D.N.Y. Sept. 25, 2012). A party claiming prej-
             udice must detail with specificity how it will suffer as a result of
             the late demand. See id. at *5 (requiring “a party claiming preju-
             dice to make a specific demonstration of prejudice”); see also
             Turkenitz v. Metromotion, Inc., No. 97-cv-2513 (AJP) (JGK), 1997
             WL 773713, at *8 (S.D.N.Y. Dec. 12, 1997) (“[C]onclusory as-
             sertion[s] of prejudice [are] not sufficient.”).
             Here, GEICO has failed to demonstrate how it would be preju-
             diced by the Estate’s late demand. In fact, GEICO only asserts
             generic statements that “no jury demand has ever been made,
             which led GEICO to believe that the Estate had chosen to forgo a
             jury trial” and “a significant delay in seeking to file a demand for
             a jury trial can provide a basis for establishing prejudice.” (See
             Mem. at 6-7.) GEICO’s reliance on Ammirato v. Duraclean Int’l,
             Inc., No. 07-cv-5204 (ARL), 2009 WL 3823342, at *2 (E.D.N.Y.
             Nov. 16, 2009) is misplaced. In that case, the court held that the
             defendant successfully demonstrated that it would be prejudiced
             by a late jury demand because it had declined to depose wit-
             nesses due to its belief that the case would tried before a judge.
             Id. Contrary to the defendant in Ammirato, GEICO has failed to
             specify how its trial strategy would be prejudiced in any way if
             the court were to allow the Estate to file a late jury demand. See,
             e.g., Encarnacion v. Isabella Geriatric Ctr., No. 11-cv-3757 (GHW)
             (JCF), 2014 WL 4494160, at *4 (S.D.N.Y. Sept. 11, 2004) (ge-
             neric representations that litigation strategy would have been
             handled differently had defendant known plaintiff would seek
             jury trial lacked requisite specificity to demonstrate prejudice);
             see also Luna v. American Airlines, No. 04-cv-1803 (MHD), 2010
             WL 4159402, at *4-5 (S.D.N.Y. Oct. 12, 2010) (finding implau-
             sible defendants’ unexplained assertion that they would suffer
             prejudice because their attorney tailored the presentation of evi-
             dence to be received by a court, not a jury). Nor does GEICO
             explain how the simple passage of time demonstrates prejudice.
             This is especially true in this case: because no trial date has been




                                              7
Case 1:12-cv-05633-NGG-ST Document 171 Filed 06/22/20 Page 8 of 9 PageID #: 7458




             set—and, given the current COVID-19 pandemic,3 one will not
             likely be set in the near term—GEICO will have ample time to
             prepare to try this case before a jury. See Janetos, 2012 WL
             4364510, at *5.
             Finally, granting the Estate leave to file a late jury demand ac-
             cords with customary New York practice. New York law provides
             that a jury demand is to be filed with a note of issue, see N.Y.
             C.P.L.R. § 4102(a), but does not specify the time by which the
             note must be filed; indeed, a party may request a jury up until
             the point at which a case is actually ready for trial. See Cascone,
             702 F.2d at 391. In addition, state judges retain broad discretion
             to permit late jury demands absent undue prejudice. See N.Y.
             C.P.L.R. § 4102(e); see also Cascone, 702 F.2d at 391 (referring
             to § 4102(e) as “a broad grant of discretionary power.”). In other
             words, New York state practice affords both an extended window
             for timely jury demands and broad discretion for granting un-
             timely demands such as the Estate’s in this case.
             Accordingly, and in light of the more lenient standard that gov-
             erns cases removed from state court and the fact that “courts
             [should] indulge every reasonable presumption against waiver”
             of the right to a jury trial, Janetos, 2012 WL 4364510, at *6
             (quoting Aetna Ins. Co. v. Kennedy, 301 U.S. 389, 393 (1937)),
             the court finds the totality of circumstances favors granting the
             Estate’s motion to file a jury demand.




             3
              See In Re: Coronavirus/COVID 19 Pandemic (E.D.N.Y. Admin. Order No.
             2020-20).




                                              8
Case 1:12-cv-05633-NGG-ST Document 171 Filed 06/22/20 Page 9 of 9 PageID #: 7459




                    CONCLUSION
                For the foregoing reasons, GEICO’s (Dkt. 153) motion to strike
                demand for a jury trial is DENIED. The Estate’s (Dkt. 166) cross-
                motion to file a jury demand is GRANTED. The Estate shall file
                a jury demand within thirty (30) days of this Order.


       SO ORDERED.


       Dated:      Brooklyn, New York
                   June 22, 2020

                                                           _/s/ Nicholas G. Garaufis_
                                                           NICHOLAS G. GARAUFIS
                                                           United States District Judge




                                               9
